Exhibit 2.1 EXECUTION COPY MERGER AGREEMENT Dated as of April 26, 2014, By and Between IMAGE SUB LIMITED And INTEGRATED MEMORY LOGIC LIMITED Table of Contents Page ARTICLE I THE OFFER AND THE MERGER 1 Section 1.01. The Offer 1 Section 1.02. Company Actions 2 Section 1.03. Directors 3 Section 1.04. The Merger 4 Section 1.05. Closing 4 Section 1.06. Effective Time 5 Section 1.07. Effects 5 Section 1.08. Organizational Documents 5 Section 1.09. Directors and Officers 5 Section 1.10. Merger Without Meeting of Shareholders 5 ARTICLE II EFFECT ON THE SHARE CAPITAL OF THE CONSTITUENT COMPANIES 6 Section 2.01. Effect on Capital Stock 6 Section 2.02. Exchange of Certificates 6 Section 2.03. Dissenting Shares 7 ARTICLE III REPRESENTATIONS AND WARRANTIES OF THE COMPANY 8 Section 3.01. Organization, Standing and Power 8 Section 3.02. Company Subsidiaries; Equity Interests 9 Section 3.03. Capital Structure 9 Section 3.04. Authority; Execution and Delivery; Enforceability 10 Section 3.05. No Conflicts; Consents 11 Section 3.06. FSC and TSE Documents; Undisclosed Liabilities 12 Section 3.07. Information Supplied 14 Section 3.08. Absence of Certain Changes or Events 14 Section 3.09. Taxes 14 Section 3.10. Company Benefit Plans 17 Section 3.11. Litigation 19 Section 3.12. Compliance with Applicable Laws 20 Section 3.13. Brokers and Other Advisors 20 -i- TABLE OF CONTENTS (continued) Page Section 3.14. Opinion of Financial Advisor 20 Section 3.15. Environmental Matters 21 Section 3.16. Material Contracts; Debt Instruments 21 Section 3.17. Title to Properties 24 Section 3.18. Intellectual Property 25 Section 3.19. Labor Matters 29 Section 3.20. Vote Required 29 Section 3.21. Privacy and Data Security 30 Section 3.22. Research, Development, Distribution, Marketing, Supply and Manufacturing Agreements 30 Section 3.23. Relationships with Customers, Distributors and Suppliers 31 Section 3.24. Affiliate Transactions; Insider Interests 31 Section 3.25. Certain Business Practices; Export Compliance 32 Section 3.26. Insurance 32 Section 3.27. Government Contracts 33 ARTICLE IV REPRESENTATIONS AND WARRANTIES OF MERGER SUBSIDIARY 33 Section 4.01. Organization, Standing and Power 33 Section 4.02. Interim Operations of Merger Subsidiary 34 Section 4.03. Authority; Execution and Delivery; Enforceability 34 Section 4.04. No Conflicts; Consents 34 Section 4.05. [Intentionally Omitted.] 35 Section 4.06. Capital Structure of Merger Subsidiary 35 Section 4.07. Brokers 35 Section 4.08. Information Supplied 35 Section 4.09. No Vote Required 35 Section 4.10. Share Ownership 35 Section 4.11. Litigation 35 ARTICLE V COVENANTS RELATING TO CONDUCT OF BUSINESS 36 Section 5.01. Conduct of Business 36 -ii- TABLE OF CONTENTS (continued) Page Section 5.02. No Solicitation 40 ARTICLE VI ADDITIONAL AGREEMENTS 43 Section 6.01. Company Shareholder Meeting 43 Section 6.02. Access to Information; Confidentiality 43 Section 6.03. Reasonable Efforts; Notification 43 Section 6.04. Company Share Options 44 Section 6.05. Termination of 401(k) Plan 45 Section 6.06. Takeover Laws 46 Section 6.07. Filings 46 Section 6.08. Fees and Expenses 46 Section 6.09. Public Announcements 48 Section 6.10. Shareholder Litigation 48 Section 6.11. Financing 48 Section 6.12. Employee Benefits 51 Section 6.13. Indemnification; Directors’ and Officers’ Insurance 52 ARTICLE VII CONDITIONS PRECEDENT TO MERGER 53 Section 7.01. Conditions To Each Party’s Obligation To Effect The Merger 53 ARTICLE VIII TERMINATION, AMENDMENT AND WAIVER 54 Section 8.01. Termination 54 Section 8.02. Effect of Termination 56 Section 8.03. Amendment 56 Section 8.04. Extension; Waiver 56 Section 8.05. Procedure for Termination, Amendment, Extension or Waiver 56 ARTICLE IX GENERAL PROVISIONS 56 Section 9.01. Nonsurvival of Representations and Warranties 56 Section 9.02. Notices 56 Section 9.03. Definitions 58 Section 9.04. Interpretation; Disclosure Letters 60 Section 9.05. Severability 61 -iii- TABLE OF CONTENTS (continued) Page Section 9.06. Counterparts 61 Section 9.07. Entire Agreement; No Third-Party Beneficiaries 61 Section 9.08. Governing Law 62 Section 9.09. Assignment 62 Section 9.10. Enforcement 62 -iv- ANNEX I – PARENT AGREEMENT ANNEX II – PLAN OF MERGER EXHIBIT A – MEMORANDUM AND ARTICLES OF ASSOCIATION OF SURVIVING COMPANY -v- Terms Section 401(k) Plan Section 6.05 Acceptance Time Section 1.01(b) Accounting Principles Section 3.03(b) Acquisition Agreement Section 5.02(b) Action Section 3.11 Adverse Recommendation Change Section 5.02(b) Affiliate or affiliate Section 9.03 Agreement Preamble Alternative Financing 6.11(h) Antitrust Laws Section 6.03(c) Assumed Stock Option Section 6.04(b) business day Section 9.03 Cayman Companies Law Section 1.04 Closing Section 1.05 Closing Date Section 1.05 Code Section 9.03 Company Preamble Company Affiliate Section 3.25(a) Company Benefit Plan Section 3.10(a) Company Board Section 3.04(b) Company’s Articles Section 3.01 Company Disclosure Letter ARTICLE III Company Financial Advisor Section 3.13 Company Material Adverse Effect Section 9.03 Company Material Contracts Section 3.16(a) Company Owned IP Section 3.18(n)(i) Company Reporting Documents Section 3.06(a) Company Registrations Section 3.18(e) Company Source Code Section 3.18(h) Company Share Options Section 3.03(b) Company Share Plans Section 3.03(a) Company Shareholder Approval Section 3.20 Company Shareholder Meeting Section 6.01 Company Subsidiaries Section 3.01 Confidentiality Agreement Section 6.02 Consent Section 3.05(b) Contemplated Transaction Section 9.03 Contract Section 3.05(a) control Section 9.03 Debt Financing Section 6.11(a) Debt Instruments Section 3.16(a) DOL Section 3.10(b) Effective Time Section 1.05 -vi- Terms Section EGM Section 6.01 End Date Section 8.01(b) Environmental Laws Section 3.15(a) ERISA Section 3.10(a) ERISA Affiliate Section 3.10(d) Exchange Act Section 9.03 Exchange Fund Section 2.02(a) Filed Company Reporting Documents Section 3.06(c) Filing Section 6.07 Financing Failure Section 6.08(d) Financing Parties Section 9.03 Foreign Benefit Plan Section 3.10(j) FSC Section 1.01(a) Government Official Section 3.25(a) Governmental Entity Section 3.05(b) Grant Date Section 3.03(b) Hazardous Substance Section 3.15(a) Inbound License Agreements Section 3.18(c) Intellectual Property Section 3.18(n)(ii) IRS Section 3.10(b) IT Systems Section 3.18(m) Judgment Section 3.05(a) Knowledge or knowledge Section 9.03 Law Section 3.05(a) Legal Restraints Section 7.01(b) Liens Section 3.02(a) Merger Recitals Merger Consideration Section 2.01(c) Merger Documents Section 1.06 Merger Recommendation Section 3.04(b) Merger Subsidiary Preamble Merger Subsidiary Disclosure Letter ARTICLE IV MOPS Section 1.02(b) Open Source Software Section 3.18(k) Offer Recitals Offer Recommendation Section 1.02(b) Option Exchange Ratio Section 6.04(b) Order Section 3.11 Parent Recitals Parent Agreement Recitals Parent Common Stock Section 6.04(b) Permits Section 3.12 Person or person Section 9.03 Plan of Merger Section 1.06 -vii- Terms Section Post-Signing Returns Section 5.01(d)(i) Recommendation Statement Section 1.02(b) Reference Date Section 3.03(a) Representatives Section 5.02(a) Reverse Termination Fee Section 6.08(d) Shares Recitals Specified Contracts Section 3.22(a) Specified Event Section 8.01(e) Stock Agent Section 2.02(a) Subsidiary or subsidiary Section 9.03 Surviving Company Section 1.04 Taiwan Section 9.03 Takeover Laws Section 6.06 Takeover Proposal Section 5.02(d) Taxes Section 3.09(r) Tax Action Section 5.01(c)(i) Tax-Related Agreements Section 5.01(c)(i) Tax Return Section 3.09(r) Tender Agreement Recitals Termination Fee Section 6.08(b) Transactions Section 9.03 Transaction Documents Recitals TSE Section 3.03(b) USPTO Section 3.18(n)(iii) Voting Company Debt Section 3.03(b) WARN Act Section 3.19 -viii- MERGER AGREEMENT, dated as of April 26, 2014 (this “ Agreement ”), by and between Image Sub Limited, a Cayman Islands exempted company (“ Merger Subsidiary ”), and INTEGRATED MEMORY LOGIC LIMITED, a Cayman Islands exempted company (the “ Company ”). WHEREAS the respective Boards of Directors of Merger Subsidiary and the Company have approved and declared advisable the acquisition of the Company by the parent company of Merger Subsidiary, Exar Corporation, a Delaware corporation (“ Parent ”), with Merger Subsidiary serving as the direct acquisition vehicle, on the terms and subject to the conditions set forth in this Agreement; WHEREAS, in furtherance of the acquisition of the Company by Merger Subsidiary, Merger Subsidiary proposes to make an offer to purchase all the issued and outstanding ordinary shares of par value NT$10 per share of the Company (the “ Shares ”), at a price per Share of NT$91 in cash, without interest (such amount, or any other greater amount per Share paid pursuant to the Offer, the “ Offer Price ” and such offer, the “ Offer ”); WHEREAS, simultaneously with the execution and delivery of this Agreement, Merger Subsidiary and certain shareholders of the Company are entering into a Tender Agreement (the “ Tender Agreement ”) pursuant to which such shareholders will agree to take specified actions in furtherance of the Offer and the Merger; WHEREAS, Merger Subsidiary and the Company desire to make certain representations, warranties, covenants and agreements in connection with the Merger and also to prescribe various conditions to the Offer and the Merger in this Agreement and the Tender Agreement (collectively, the “ Transaction Documents ”); and WHEREAS, in order to induce the Company to enter into this Agreement, Parent has agreed to guarantee the performance of all of the obligations of Merger Subsidiary hereunder and under the Tender Agreement and to perform certain other obligations pursuant to a letter agreement as of the date hereof (the “ Parent Agreement ”). NOW, THEREFORE, in consideration of the representations, warranties, covenants and agreements contained in this Agreement, and subject to the conditions set forth herein, the parties hereto agree as follows: ARTICLE I THE OFFER AND THE MERGER Section 1.01.
